Citation Nr: 1432665	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-37 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a back disorder.  The Veteran appealed this rating action to the Board.

In April 2009, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

In a December 2009 decision, the Board reopened the previously denied claim for service connection for a low back disorder and remanded the underlying claim for service connection for a back disorder on the merits to the RO for additional development.

During the hearing and after certification of his appeal to the Board, the Veteran's representative indicated that the Veteran had additional evidence to add to the record and that they would waive initial RO consideration.  Accordingly, all records submitted to the Board have been reviewed. 


FINDINGS OF FACT

1.  No abnormality of the Veteran's back was found on the June 1972 examination for entrance onto active duty.

2.  Clear and unmistakable evidence of record establishes that spondylosis preexisted the Veteran's active duty service and was not aggravated by such service.


CONCLUSION OF LAW

The criteria for service connection for spondylosis L5 with back pain have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.306, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  By correspondence, including that dated in January 2008, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, and the assistance that VA would provide to obtain evidence and information in support of the claim.  The Veteran also received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim in April 2008.  Hence, the duty to notify has been satisfactorily met.
VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.

Moreover, in April 2009, the Veteran was provided an opportunity to set forth his contentions during the videoconference hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the April 2009 hearing, the undersigned Acting Veterans Law Judge [AVLJ] enumerated the issue on appeal.  See BVA Hearing Transcript at 2.  The AVLJ also solicited answers from the Veteran regarding unestablished elements of his claim and offered to leave the record open for a period of 60 days to allow the Veteran to submit additional evidence.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.

In January 2010, the Veteran underwent a VA examination that addressed the back disability on appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate.  The January 2010 VA examiner elicited information concerning the Veteran's military service and performed a contemporaneous physical examination.  The opinion considered the pertinent evidence of record and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The January 2010 VA examiner also addressed the questions as directed by the Board's prior remand.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4).

The Board also finds that there has been substantial compliance with its December 2009 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998). Significantly, as noted, in January 2010 the Veteran underwent a VA back examination and the resulting report has been associated with the claims file.  

No additional outstanding evidence pertaining to the matter has been identified.  As such, the Board finds that, consistent with Bryant, the undersigned AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

It is the responsibility of the Board to determine the probative weight to be assigned among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999.  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Presumption of Soundness

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance, VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  

Regarding the first prong, regulations provide that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of disability prior to service is established, no additional or confirmatory evidence is necessary.  Consequently, with notation or discovery during service of such residual conditions, including congenital malformations, with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service.  38 C.F.R. § 3.303(c).

To satisfy the second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Analysis

The Veteran seeks service connection for a back disorder.  He maintains that he first noticed back pain during basic training.  

The Veteran's service treatment records reflect that his spine was evaluated as "normal" at a June 1972 service enlistment examination.  He received treatment for lumbosacral pain two weeks later in June 1972 and an x-ray of his lumbosacral spine revealed spondylosis L5.  Several days later, he returned complaining of low back pain and the physician's impression was a lumbar muscle strain.  In July 1972, the Veteran again sought treatment for lumbosacral pain.  The physician noted the Veteran's prior treatment for spondylolysis and indicated that the "symptoms have not abated" and the Veteran "seems to be in marked distress from back pain."  On a clinical record narrative summary from July 1972, the physician stated that the Veteran had low back pain 1 month prior to induction and the pain "has increased since basic."  He was recommended for separation as "not qualified for induction."   

During his April 2009 hearing, the Veteran indicated that he did not have back pain prior to service.  He stated that "all the exercising and walking and running with the backpack for miles" in basic training gave him "so much trouble [he] couldn't stand it."  He argued that if the condition pre-existed service, it was aggravated by the exercises in service.  He also stated that after service he "went into construction and it aggravated the circumstances even more doing all the heavy work."  He noted that his back did not hurt when he was not doing anything, but "as soon as [he] started working, [he] started having trouble with it."  
A letter dated in April 2009 from the Veteran's primary care physician, Dr. R.L., indicates that the Veteran has "chronic, long-standing back pain."  The physician opined that "it is possible that the pain in his back is in some way related to the pain he experienced in the military and could have been aggravated by the work and training he did in the military."  

After a January 2010 VA examination, the Veteran was diagnosed with lumbosacral spine spondylosis.  The examiner opined that the Veteran's "back condition is not related to his time in service as x-rays showed spondylosis approximately two weeks after entering the service which would have preexisted his entrance into the service."  She further noted that "it was not significantly aggravated or worsened by service."    
 
While a back disorder was not noted at the time of examination for entrance into the Veteran's period of active service, the Board finds that there is clear and unmistakable evidence that the Veteran's spondylosis existed prior to service.  

In this case, there is no evidence of an in-service injury.  The Veteran argues that his back pain began in basic training as a result of "doing all the exercising" and "carry[ing] the backpack."  The Board observes that without an admitted flare-up of back pain, a condition such as spondylosis would not have been detectable upon entrance examination in the absence of x-rays.  However, his initial complaints of back pain were only 2 weeks into active service.  As noted by the January 2010 VA examiner, spondylosis detected 2 weeks into service "would have preexisted his entrance into the service."  The Board considers this a medical principle "so universally recognized as to constitute fact (clear and unmistakable proof)."  The Board also notes the July 1972 service treatment record in which the Veteran reported his back pain began one month prior to induction.  During the April 2009 hearing, the Veteran asserted that he did not have back pain prior to service.  The Board accepts as most persuasive the Veteran's statements made contemporaneous with his treatment for his back pain.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The Board acknowledges the statement from Dr. R.L. indicating that was possibly related "in some way" to the back pain he had in service.  This opinion is considered speculative in nature and is therefore afforded little probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general or inconclusive in nature cannot support a claim); Winsett, Bloom, supra.  The January 2010 VA examiner's opinion, alternatively, provides a sound rationale based on a review of the claims file and a current examination.  See Winsett, Bloom, supra.  Similarly, to the extent that the Veteran may argue that he had no such disorder prior to service, as a layperson, he is not competent to offer such an opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  As such, his statements are of little probative value.  

The evidence also clearly and unmistakably establishes that the Veteran's spondylosis was not aggravated by the Veteran's active duty service.  The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  During the hearing, the Veteran indicated that after service, his back "didn't hurt when [he] wasn't doing anything."  He stated that whenever he engaged in physical  activity, he would have trouble with his back.  However, this sort of temporary flare-up is not of the type contemplated by the regulations to warrant aggravation.  Additionally, the January 2010 VA examiner opined that the Veteran's condition was not "significantly aggravated or worsened by service."  This opinion is probative and persuasive because it took into consideration the Veteran's medical records, service treatment records, medical history and complaints, and an examination.  Additionally, as stated above, speculative opinions are of little probative value.  See Obert, supra.  Dr. R.L.'s statement that the Veteran's current back disorder "could have been aggravated by the work and training he did in the military" is outweighed by the VA examiner's opinion.  Even after a review of the complete medical record, the VA examiner did not find significant aggravation of the Veteran's spondylosis.  Accordingly, the Board finds that the Veteran's back disorder was not aggravated beyond its natural progression.  

The Veteran is similarly not competent to offer evidence on a permanent aggravation of his spondylosis.  He is not shown to have the training or knowledge to evaluate orthopedic injuries.  See Jandreau, supra.

In view of the foregoing, the Board finds that the preponderance of the competent evidence of record clearly and unmistakably shows that the Veteran had a pre-existing back disability prior to service and that such was not aggravated by service.  38 U.S.C.A. § 1111.  

In sum, service connection for a back disability is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a back disorder is denied. 



____________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


